Citation Nr: 1715664	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  14-36 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder (hereinafter "back disorder").  

2.  Entitlement to service connection for a cervical spine disorder (hereinafter "neck disorder"). 

3.  Entitlement to service connection for a left shoulder disorder. 

4.  Entitlement to service connection for a left flank disorder. 

5.  Entitlement to service connection for residuals of a head injury. 


REPRESENTATION

Appellant represented by:	South Carolina Division of Veterans Affairs 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1972 to June 1974. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the RO in Atlanta, Georgia.  

A September 2014 substantive appeal, via a VA Form 9, reflects the Veteran requested a Board videoconference hearing before a Veterans Law Judge.  In a December 2016 written statement, the Veteran withdrew the hearing request.  The request is deemed withdrawn, and the Board may proceed with adjudication of the issue on appeal.  38 C.F.R. § 20.704(d) (2016). The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Veteran has raised a motion to advance this case on the docket due to severe illness.  The motion is granted, and the appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  


REMAND

Service Connection for Back, Neck, Left Shoulder, and Left Flank Disorders 

VA must afford a veteran an examination and/or obtain an opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran contends that service connection is warranted for back, neck, left shoulder, and left flank disorders as due to injuries sustained from an in-service fall.  An April 2012 statement reflects that the Veteran indicated the he injured the back, neck, left shoulder, and the "entire left side of the body" in 1972 when he fell from 12 feet.  A June 2014 statement reflects that the Veteran advanced injuring the head, neck, back, and shoulder after falling during basic training.  The Veteran also indicated that the fall caused him to lose consciousness.  A November 2012 treatment record reflects the Veteran reported injuring the neck from a fall during service, and that he "did well until about three years ago."

A March 1972 entrance examination report reflects that the back, neck, left shoulder, and left side were each clinically evaluated as normal.  The March 1972 service entrance report of medical history reflects that the Veteran reported swollen or painful joints.  The Veteran also reported a pre-service automobile accident in October 1970, which required six days of hospitalization.  See March 1972 service entrance report of medical history

Service treatment records from February 1972 and February 1974 reflect that the Veteran reported left flank pain.

The April 1974 service separation examination report reflects that the back, neck, left shoulder, and left side were each clinically evaluated as normal, and the April 1974 service separation report of medical history reflects that the Veteran denied swollen or painful joints or broken bones. 
October 2010 VA treatment records reflect diagnosed arthritis of both the left shoulder and cervical spine.  A November 2012 treatment record from South Carolina Diagnostic Imaging reflects diagnosed arthropathy of the lumbar spine.  
The Board notes that the Veteran has indicated that falling 12 feet during service caused the claimed back, neck, left shoulder, and left side disorders; however, except for treatment for left flank pain in February 1972 and February 1974, the in-service treatment records do not reflect treatment for symptoms now claimed to be caused from an in-service fall.  For these reasons, the Board finds that a VA examination would assist in determining the nature and etiology of the claimed back, neck, left shoulder, and left side disorders and to offer an opinion as to whether any currently diagnosed disorder is related to service.  

Service Connection for Head Injury Residuals 

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2016). 

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 (West 2014) and 38 C.F.R. § 3.304 (2016), in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

As discussed above, the Veteran contends that he injured the head after falling from a wall during basic training.  See April 2012 and June 2014 statements.  The Veteran also indicated that the fall caused him to lose consciousness.  See June 2014 statement.  A September 2014 statement reflects that the Veteran wrote the pre-service automobile accident resulted in a minor broken nose.   

The March 1972 entrance examination report reflects that the head and neurological system were each clinically evaluated as normal.  The March 1972 service entrance report of medical history reflects that the Veteran reported frequent or severe headaches, a pre-service head injury as due to an October 1970 automobile accident, and that automobile accident required hospitalization for six days.  
The April 1974 service separation examination report reflects that the head and neurological system were clinically evaluated as normal.  The April 1974 service separation report of medical history reflects that the Veteran reported frequent or severe headaches, a head injury, and denied periods of unconsciousness.  The April 1974 service examiner noted occasional headaches due to the pre-service automobile accident.  

The Veteran has not received a VA examination for the issue of service connection for residuals of a head injury, to include an opinion as to whether there is clear and unmistakable evidence that any preexisting head injury residual was not aggravated during or by service beyond its natural progression.  For these reasons, a remand for a VA medical examination with a medical opinion is needed.  

Outstanding Treatment Records 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issue.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611.  Social Security Administration (SSA) records reflect the Veteran has sought treatment for the claimed disorders at Prime Care Family Practice in November 2012.  In addition, a November 2012 treatment record from South Carolina Diagnostic Imaging reflects diagnosed arthropathy of the lumbar spine.  On remand the AOJ should inquire as to whether the Veteran has sought private treatment for the claimed head, neck, back, left shoulder, and left flank disorders, and if so, attempt to obtain any outstanding treatment records.  Further, the AOJ should attempt to obtain any outstanding VA treatment (medical) records, not already of record.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he provide the appropriate release to obtain the any outstanding private treatment records for the claimed head, back, neck, left shoulder, and left flank disorders not previously received by VA, to specifically include records held by Prime Care Family Practice and South Carolina Diagnostic Imaging.  

      2.  Associate with the record all VA clinical
documentation (treatment records) pertaining to the treatment of the head, back, neck, left shoulder, and left flank, not already of record.  

3.  Schedule a VA orthopedic examination regarding the claimed back, neck, left shoulder, and left flank disorders.  All indicated tests should be conducted. The examiner should diagnose all disorders, and specifically indicate whether the Veteran currently has any arthritis of the back, neck, left shoulder, and left flank. 

The examiner should offer the following opinions, with supporting rationale:

A)  Is it at least as likely as not (50 percent probability or greater) that any diagnosed back disorder, including arthritis, was caused by or is otherwise related to active duty service?  What is the most likely etiology of any back disorder?

B)  Is it at least as likely as not (50 percent probability or greater) that any diagnosed neck disorder, including arthritis, was caused by or is otherwise related to active duty service?  What is the most likely etiology of any neck disorder?

C)  Is it at least as likely as not (50 percent probability or greater) that any diagnosed left shoulder disorder, including arthritis, was caused by or is otherwise related to active duty service?  What is the most likely etiology of any left shoulder disorder?

D)  Is it at least as likely as not (50 percent probability or greater) that any diagnosed left flank disorder, including arthritis, was caused by or is otherwise related to active duty service?  What is the most likely etiology of any left flank disorder?  The examiner should specifically discuss the February 1972 and February 1974 service treatment records reflecting reports of left flank pain.  

4.  Schedule a VA examination for the claimed head injury residuals.  All indicated tests should be conducted. The examiner should diagnose all disorders, and specifically indicate whether the Veteran currently has a current headache disorder.  

Based on review of the appropriate records, the examiner should provide the following opinions:

A)  Did any diagnosed head injury residuals, to include headaches, clearly and unmistakably preexist entrance into service in June 1972?

B)  If preexisting, is it clear and unmistakable that the diagnosed head injury residuals, to include headaches, was not aggravated by (i.e., not worsened in severity beyond its natural progression during) the Veteran's military service from June 1972 to June 1974? 

In rendering the medical opinion, the examiner should address the significance of the following: 

i) the Veteran's report of an October 1970 pre-service automobile accident requiring six days of hospitalization on the March 1972 service enlistment report of medical history
ii) the Veteran's report of frequent or severe headaches on both the March 1972 service enlistment report of medical history and the April 1974 service separation report of medical history.  

Note: The term "aggravated" means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.  An exacerbation of symptoms during service does not constitute aggravation. Moreover, if the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, there is no aggravation.

C)  If it is the examiner's opinion that any head injury residuals did not preexist service OR that any preexisting disorder was not worsened during service, please offer the following direct service connection opinion: Is it as likely as not (50 percent or greater probability) that each current head injury residual was incurred in or caused by active service?

5.  Then, readjudicate the issues of service connection for head, neck, back, left shoulder, and left flank disorders.  If any benefit sought on appeal remains denied, the Veteran and the representative should be provided a supplement statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




